EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Love on 2/22/2022.

The application has been amended as follows: 

Claims 19 and 20 have been cancelled.

Claims 1-18 have been replaced with the following claims:

--Claim 1.   A robotic platform system for passive and active ankle rehabilitation, comprising:
a motion platform for receiving a user’s foot and having three-degrees of freedom to achieve a pitch motion, a yaw motion and a roll motion;  
a plurality of motors connected to the motion platform to enable the pitch motion, the yaw motion and the roll motion of the motion platform, the motors having an active mode and a passive mode, wherein the motors control movement of the platform in the passive mode and the motors provide supplemental assistance or resistance in the active mode; 
at least one sensor to collect data related to a motion including a range of motion, a number of repetitions, a speed, a force, or a torque; and
a motion controller configured to 
receive the collected data from the at least one sensor, and
analyze the data to determine motion patterns pertaining to the user and the user’s improvement over past performance and, based on the determined motion patterns and the improvement over past performance, recommend a customized motion pattern to improve the user’s future performance.

Claim 2.  The system according to Claim 1, wherein the motion controller is configured to activate the customized motion pattern by being configured to adjust a resistance level by adjusting the force or torque of at least one of the plurality of motors based on the customized motion pattern.  

Claim 3.  The system according to Claim 1, wherein the motion controller is configured to capture motions of the motion platform and transmit the motions to a game controller to achieve gaming tasks related to the motions.  

Claim 4.  The system according to Claim 1, wherein the motion controller is configured to detect fatigue in a foot of a user based on the sensor data and provide power assistance to complete a motion based on the detected fatigue.

Claim 5.  The system according to Claim 1, wherein the motion controller is configured to control movement of the plurality of motors based on the analyzed data.  

Claim 6.  The system according to Claim 1, wherein the motion patterns determination is based on a day, a time of day, a beginning of an exercise routine, an end of an exercise routine, and a level of performance.  

Claim 7.  The system according to Claim 1, wherein the robotic platform is operated in a game mode, wherein the motions performed by a user are transformed into points earned and are used to analyze the performance of the user and design exercise routines specific to the user.

Claim 8.  The system according to Claim 2, wherein the customized motion pattern includes an adjustment based on a threshold related to a range of motion or number of repetitions.

Claim 9.  The system according to Claim 1, wherein the robotic platform is operated in a teletherapy mode, wherein the robotic platform is remotely controlled by a device controlled by a therapist.  

Claim 10.  The system according to Claim 1, wherein the plurality of motors includes two motors on a pitch axis of the motion platform.  

Claim 11.  The system according to Claim 1, wherein the motion controller is configured to control the plurality of motors based on a remote center of motion (RCM) defined by an intersection of roll, pitch, and yaw axes.  

Claim 12.  The system according to Claim 1, wherein the motion controller is configured to control the plurality of motors based on one of a selectable assist mode and a selectable resist mode.  

Claim 13.  The system according to Claim 1, wherein the motion controller is configured to receive one or more electromyography (EMG) signals and control the plurality of motors based on the received one or more EMG signals.  

Claim 14.  The system according to Claim 1, wherein the motion controller is configured to output or provide data associated with the data collected from the at least one sensor to create a myelogram.  

Claim 15.  The system according to Claim 1, wherein the motion controller is configured to output signals to integrate data concerning real time movement of the motion platform with a video game operating in real time.  

Claim 16.  The system according to Claim 15, further comprising a portable wireless smart device configured to receive the output signals from the motion controller and send movement and/or position data to a processor of a video game system associated with the video game to implement the movement and/or positioning of the motion platform in the video game in real time.  

Claim 17.  A method for operating a robotic platform, comprising:
providing robotic platform system for passive and active ankle rehabilitation, including:
a motion platform for receiving a user’s foot and having three-degrees of freedom to achieve a pitch motion, a yaw motion and a roll motion, 
a plurality of motors connected to the motion platform to enable the pitch motion, the yaw motion and the roll motion of the motion platform, the motors having an active mode and a passive mode, wherein the motors control movement of the platform in the passive mode and the motors provide supplemental assistance or resistance in the active mode, 
at least one sensor to collect data related to a motion including a range of motion, a number of repetitions, a speed, a force, or a torque, and
a motion controller;
receiving, using the motion controller, data from at least one sensor of the robotic platform; and
analyzing, using the motion controller, the data to determine motion patterns pertaining to the user and the user’s improvement over past performance and, based on the determined motion patterns and the improvement over past performance, recommend a customized motion pattern to improve the user’s future performance.

Claim 18.  The method of Claim 17, further comprising:  
adjusting, via a network, a resistance level by adjusting a force or a torque of at least one of a plurality of motors of the robotic platform based on the analyzed data to customize motion patterns according to a performance feedback of a user;
capturing motions of a motion platform of the robotic platform and transmitting the motions to a game controller to achieve gaming tasks related to the motions;
detecting fatigue in a foot of the user based on sensor data and providing a power assistance to complete a motion; and  
controlling movement of the plurality of motors. –

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. The inclusion of the unique active and passive motor modes, in combination with the device being configured for use with a user’s foot, further in combination with the other features and limitations of the claim overcomes the prior art rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784